FILED
                             NOT FOR PUBLICATION                            OCT 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SEAN M. PARK; MICHELLE PARK,                     No. 10-56788

               Plaintiff - Appellant,            D.C. No. 3:10-cv-01739-H-POR

  v.
                                                 MEMORANDUM *
AURORA LOAN SERVICES; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Sean M. Park and Michelle Park appeal pro se from the district court’s order

denying their application for a temporary restraining order (“TRO”) enjoining the

foreclosure sale of their property. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1292(a)(1). Religious Tech. Ctr., Church of Scientology Int’l, Inc. v. Scott, 869

F.2d 1306, 1308 (9th Cir. 1989) (order denying a TRO is appealable if it is

tantamount to denial of a preliminary injunction). We review for an abuse of

discretion. Id. at 1309. We dismiss the appeal as moot.

       The Parks’ appeal of the district court’s denial of the TRO is moot because

the foreclosure sale of the property has already been completed. See Vegas

Diamond Props., LLC v. FDIC, 669 F.3d 933, 936 (9th Cir. 2012) (“[T]he sale of

the real properties prevents this Court from granting the requested relief and

accordingly renders this appeal moot.”).

       Appellees’ request for judicial notice is granted. The Parks’ request for

judicial notice is denied as unnecessary because the documents are already part of

the district court record.

       DISMISSED.




                                           2                                     10-56788